      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 1 of 10. PageID #: 69




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION

UNITED STATES OF AMERICA,                     )       CASE NO. 1:19-CR-421
                                              )
                       Plaintiff,             )       CHIEF JUDGE PATRICIA A. GAUGHAN
                                              )
       -v.-                                   )
                                              )       SENTENCING MEMORANDUM OF
JORGE ALBERTO BARRERA                         )       DEFENDANT JORGE ALBERTO
GUTIERREZ, JR.,                               )       GUTIERREZ, JR.
                  Defendant.                  )

       Now comes Defendant, Jorge Alberto Barrera Gutierrez, Jr., by and through undersigned

counsel, and respectfully submits this Sentencing Memorandum to this Honorable Court. Mr.

Gutierrez has pled guilty to Count 1 of the Information, which charges Distribution of a

Controlled Substance, in violation of 21 U.S.C. § 841(a)(1), 21 U.S.C. § 841(b)(1)(A).

       Mr. Gutierrez requests that this Court review the circumstances of his case pursuant to 18

U.S.C. § 3553, and impose a sentence sufficient, but not greater than necessary, to fulfill the

requirements of 18 U.S.C. § 3553(a). A more thorough explanation of this request is set forth in

the attached Memorandum in Support.

                                                             Respectfully submitted,

                                                             s/ Leif B. Christman
                                                             LEIF B. CHRISTMAN (0070014)
                                                             55 Public Square, Suite 2100
                                                             Cleveland, Ohio 44113
                                                             Tel: 216-241-5019
                                                             Fax: 216-241-5022
                                                             E-mail: LBChristman@hotmail.com
                                                             Attorney for Defendant
      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 2 of 10. PageID #: 70



                                   MEMORANDUM IN SUPPORT

I.     INTRODUCTION

       Pursuant to a Rule 11(c)(1)(B) plea agreement, Mr. Jorge Alberto Barrera Gutierrez, Jr.

has entered a plea of guilty to Count 1 of the Information. Count 1 charges Distribution of a

Controlled Substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). Mr. Gutierrez’s

sentencing hearing is set for November 6, 2019.

II.    SENTENCING GUIDELINES CALCULATION

       According to the Presentence Investigation Report (“PSI”), Mr. Gutierrez’s base offense

level is 30 pursuant to USSG §2D1.1(c)(5). PSI at ¶19. The Base Offense Level of 30 is

stipulated to by the parties in the Plea Agreement (“PA”). PA at ¶18. Mr. Gutierrez meets the

safety-valve criteria set forth 18 U.S.C. § 3553(f)(1)–18 U.S.C. § 3553(f)(5), thus a two (2) level

reduction is applicable under USSG §3B1.2(a). PSI at ¶¶20, 53; see PA at ¶4. Additionally, Mr.

Gutierrez was a Minimal Participant in the charged offense, which warrants a four (4) level

reduction pursuant to USSG §3B1.2(a). PSI at ¶4; PA at ¶19. Mr. Gutierrez has accepted

responsibility, and therefore a three (3) level reduction is warranted under USSG §3E1.1(a) and

(b). PSI at ¶17; PA at ¶20. He provided the following acceptance of responsibility statement:

       I accept full responsibility for my actions in this case. I am responsible for all of
       the actions that are attributed to me in the factual basis section of my plea
       agreement.

       I would like this Honorable Court to know how much I regret my decision to be led
       into this activity by an individual closest to me. I certainly exercised my free will
       in making the decision to participate in this drug transaction, but the decision was
       out of character for me based on how I have lived my life.

       I am 24 years old and have been responsible with my prior life choices. I finished
       high school with honors carrying a 3.7 GPA. I went on to Fresno City College for
       two years, studying education. I worked to support myself during college, and was
       applying myself to become a teacher. Financial responsibilities became
       overwhelming and I decided to work full-time and finish my education at a later



                                                  1
      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 3 of 10. PageID #: 71



       time when my finances became more stable. I have maintained employment since
       I graduated from high school. I have advanced at every job that I have held and earn
       the trust and respect of my supervisors. I have never been in any type of trouble
       prior to my involvement in this case. I am dedicated to my fiancé́ and my two
       children. I wish to return to my family as soon as possible under the circumstances.
       It is hard for me to forgive myself for putting myself in the position to be separated
       from them, even though my fiancé has forgiven me and is anxiously waiting for me
       to return home and fulfill my duties as a father, provider, and spouse.

       Please know that I will never do anything to jeopardize my freedom in the future
       and I will abide by all conditions of supervised release upon my return to society.

       Please accept my full acceptance of responsibility for my actions.

       With the adjustments for the Safety Valve Provision, Mitigating Role, and Acceptance of

Responsibility, the final Offense Level is 21. PSI at ¶28.

       Mr. Gutierrez has no criminal history. PSI at ¶¶29-35. His criminal history score is zero

(0). PSI ¶31. And he is in Criminal History Category I. PSI at ¶32.

       With a Total Offense Level of 21 and Criminal History Category I, his Guidelines range

of 37 to 46 months is in Zone D of the Guidelines Sentencing Chart. PSI ¶52.

II.    The Statutory Sentencing Factors

       The statutory sentencing range established by 21 U.S.C. § 841(a)(1) and (b)(1)(A) is a

prison term of 10 years to life; however, Mr. Gutierrez meets the criteria set forth in 18 U.S.C. §

3553(f)(1)-(5); therefore, “the Court shall impose a sentence in accordance with the applicable

guidelines without regard to any statutory minimum sentence.” PSI at ¶51.

       In determining the sentence to be imposed, this Court is to consider the factors codified at

18 U.S.C. § 3553(a), guided by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738 (2005);

Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456 (2007), and Gall v. United States, 552 U.S.

38, 128 S.Ct. 586 (2007). As the full Sixth Circuit observed:

       Booker empowered district courts, not appellate courts and not the Sentencing
       Commission. Talk of presumptions, plain error and procedural and substantive



                                                 2
      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 4 of 10. PageID #: 72



          rules of review means nothing if it does not account for the central reality that
          Booker breathes life into the authority of district court judges to engage in
          individualized sentencing within reason in applying the § 3553(a) factors to the
          criminal defendants that come before them.

United States. v. Vonner, 516 F.3d 382, 392 (6th Cir.) (en banc), cert. denied, 555 U.S. 816

(2008).

          Booker, and its progeny, permits the sentencing court to consider even those mitigating

factors that the advisory guidelines prohibit; i.e., poverty, racial discrimination and humiliation,

drug abuse and addiction, dysfunctional family background, lack of guidance as a youth,

etcetera. See, United States v. Ranum, 353 F. Supp.2d 984 (E.D. Wisc. 2005)(“‘[T]he guidelines’

prohibition of considering these factors cannot be squared with the Section

3553(a)(1) requirement that the court evaluate the ‘history and characteristics’ of the

Defendant... [T]hus, in cases in which a Defendant's history and characteristics are positive,

consideration of all of the Section 3553(a)(1) factors might call for a sentence outside the

guideline range.”).

          Prior to sentencing Mr. Gutierrez, the Court must evaluate the factors listed in 18 U.S.C.

§ 3553(a) to determine a reasonable sentence for the defendant. Per 18 U.S.C. § 3553(a), the

Court must consider the following: the nature and circumstances of the offense and the history of

the defendant; the need for the sentence imposed (considering seriousness of offense, deterrence,

protecting the public, and providing the defendant with needed treatment in the most effective

manner); the types of sentences available; sentencing ranges; policy statements issued by the

Sentencing Commission; the need to avoid unwarranted sentencing disparities; and restitution to

the victim of the offense. 18 U.S.C. § 3553(a) (2008).

          Looking at the nature and circumstances of the current offense and the history of the

defendant, the Court should consider several factors specific to Mr. Gutierrez. Mr. Gutierrez



                                                   3
      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 5 of 10. PageID #: 73



comes from a tightly knit family and maintains a close bond with his family members. Although

his family has, at times, struggled with poverty his parents were always active and involved in

his life. He is the father of an 8-month-old girl and has an 8-year-old step-daughter. He is

actively involved in the lives of his two children. Mr. Gutierrez was a high school athlete and

graduated with honors. Mr. Gutierrez went on to college where he was studying to become a

teacher, but faced with financial difficulty, Mr. Gutierrez was forced to leave school for full time

employment. At the time of his arrest, Mr. Gutierrez was working for his father as a truck driver.

       The second factor to be evaluated by the Court is the need for the sentence imposed,

considering seriousness of the offense, deterrence, protecting the public, and providing the

defendant with needed treatment in the most effective manner. The legislature and United States

Sentencing Commission have recognized that offenders similarly situated with Mr. Gutierrez do

not require harsh sentences in order to be justly punished for their crimes. The legislature

codified this sentiment through the First Step Act of 2018, which expands the sentencing “safety-

valve” for nonviolent drug offenders, like Mr. Gutierrez. This safety valve provision allows for a

two-level decrease in the offense level for nonviolent drug offenders who meet the criteria set

forth in 18 U.S.C. § 3553(f).

       Under 18 U.S.C. § 3553(f), the Court may impose an appropriate sentence, “without

regard to any statutory minimum sentence,” if the Court finds the following factors to be true: (1)

the defendant does not have more than four (4) criminal history points, or a prior 3-point offense,

or a prior 2-point violent offense; (2) the defendant did not use violence or threats of violence or

possess a weapon in connection with the offense; (3) the offense did not result in death or serious

bodily injury to any person; (4) the defendant was not an organizer, leader, manager, or

supervisor of others in the offense, and was not engaged in a continuing criminal enterprise; (5)




                                                 4
        Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 6 of 10. PageID #: 74



and not later than the time of the sentencing hearing, the defendant has truthfully provided to the

Government all information and evidence the defendant has concerning

the offense or offenses that were part of the same course of conduct or of a common scheme or

plan.

         Mr. Gutierrez has no criminal history at all; he did not use violence, threats of violence,

or a weapon in the acts that he has admitted to through his guilty plea; the present offense did not

result in death or serious physical harm to another; Mr. Gutierrez was a minimal participant in

the underlying offense; and all other requirements have been met.

         Mr. Gutierrez was arrested on June 17, 2019 and has been in custody throughout the

pendency of this matter. At the time of his sentencing, Mr. Gutierrez will have spent four (4)

months and 20 days in federal custody in the instant case. But he has not squandered that time.

Recognizing that recreational drug abuse was an underlying factor that precipitated the instant

offense, Mr. Gutierrez has completed a 40-hour Substance Abuse Program and a 40-hour Men’s

Group Program at NEOCC. Appendix A.

         As part of his plea agreement, Mr. Gutierrez has agreed the forfeiture of cash and a

vehicle that were seized at the time of his arrest. Mr. Gutierrez requests that no additional fines

be imposed, as he lacks the financial capacity to pay a fine. PSR at ¶49.

         For the foregoing reasons, Mr. Gutierrez requests a sentence that is sufficient, but not

greater than necessary, to fulfill the requirements of 18 U.S.C. § 3553(a).

                                                               Respectfully submitted,

                                                               s/ Leif B. Christman
                                                               LEIF B. CHRISTMAN (0070014)
                                                               55 Public Square, Suite 2100
                                                               Cleveland, Ohio 44113
                                                               Tel: 216-241-5019
                                                               Fax: 216-241-5022



                                                   5
      Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 7 of 10. PageID #: 75



                                                             E-mail: LBChristman@hotmail.com

                                    CERTIFICATE OF SERVICE

       I hereby certify that on October 31, 2019, a copy of the Sentencing Memorandum of

Defendant Jorge Alberto Barrera Gutierrez, Jr was filed electronically. Notice of this filing will

be sent by operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.



                                                             Respectfully submitted,

                                                             s/ Leif B. Christman
                                                             Leif B. Christman
                                                             Attorney for Defendant




                                                 6
Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 8 of 10. PageID #: 76




                    Appendix A
Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 9 of 10. PageID #: 77
Case: 1:19-cr-00421-PAG Doc #: 16 Filed: 10/31/19 10 of 10. PageID #: 78
